Title: From Alexander Hamilton to James McHenry, 9 March 1800
From: Hamilton, Alexander
To: McHenry, James

[New York] March 9. 1800
Dr Sir
Some ill health joined to much occupation has delayed longer than I wished the preparation of the Bills you desired. Herewith I send you one of them.
I regret extremely the dismembrement of the School of the Navy from the rest. Clear I am that all ought to be united under the Director General who might himself be subject to the orders of the Secretary at War in relation to the three first Schools of the Navy in relation to the last. There is a manifest incongruity in the idea of a Fundamental School imbracing the Navy and that of the separation of the School of the Navy. This elementary institution may without impropriety & with much advantage be united. To be at the same place will facilitate instruction & conduce to œconomy. To be at the same place without union will lead to collision & disorder
I have not filled up the particulars to be taught in each school. Your report seems to contemplate something different from my plan & yet does not present the detail. That which was in my plan was maturely thought of. The main difference seems to be that you regard the business of the other schools (except the fundamental) to be the application of what is learnt in the fundamental school to the practical purpose of the others. My plan supposes that it is not necessary or proper in the fundamental school to do more than give that elementary instruction which is equally necessary for all the corps—leaving the higher branches necessary for particular corps to be pursued in the appropriate schools. The one idea or the other requires a very different distribution of the branches to be taught. You can easily fill the blanks as you finally take the one or the other course. If you prefer the scheme in my letter you will only have to insert from it verbatim or nearly so the objects to be taught in each School.
You will observe some auxiliary ideas incorporated but they have an eye to the results in your report. The principal alteration is the latitude in the first instance as to the appointment of Director General. I think it very probable that a more fit character for this important trust may now be found out of the army than in it.
Another difference is that small additional compensations are proposed for Directors who may be Officers. It will be I fear impracticable to find fit men willing to undertake the constant drudgery of these stations without some additional rewards.
Yrs truly

AH


I have put between Brackets what may be omitted to accommodate the Bill intirely to your Report.
